Per Curiam.
The judgment of this court in Kennesaw Life &c. Ins. Co. v. Templeton, 102 Ga. App. 867 (118 S. E. 2d 247), having been reversed by the Supreme Court of Georgia in Templeton v. Kennesaw Life &c. Ins. Co., 216 Ga. 770 (119 S. E. 2d 549), the judgment of this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

The judgment of the trial cowrt is affirmed.


All the Judges concur, except Hall and Eberhardt, JJ., who did not participate in the original decision.